DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 12/3/20, claims 1-14 are currently pending in the application.

Claim Objection
Claim 1 recites the limitation “a polypropylene (PP) homopolymer being polymerized in the polymerized in the presence of a single-site catalyst”. Although the claim does not rise to the level of indefiniteness under 112(b), given that the “polypropylene homopolymer” implies a polymerized state, Applicants may amend the limitation to recite that the polypropylene (PP) homopolymer is prepared in the presence of a single-site catalyst, as supported by the specification (page 18, lines 32-33).
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image1.png
    322
    959
    media_image1.png
    Greyscale

The claim lacks clarity because the claim recites the limitation “improving the thermomechanical properties with a polypropylene (PP) composition according to claim 1”, but does not recite any material or component to which the composition according to claim 1 is added for improving the thermomechanical properties. Applicant is advised to amend the claim, as supported by the specification, to provide clarity. In view of the specification (page 38, lines 11-20)) and claim 11, examiner interprets the claim as being drawn to a method for improving thermomechanical properties, said method comprising providing a polypropylene (PP) composition according to claim 1, having a ratio of melting temperature (Tm) as measured by differential scanning calorimetry (DSC) to heat deflection temperature (HDT) as measured according to ISO 75 A [Tm/HDT] of < 2.0.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3015503 A1), in view of Lorgouilloux (US 9,738,772 B2).
Wang teaches a polypropylene composition comprising a heterophasic polypropylene composition (Ab.), wherein said heterophasic polypropylene comprises 70-90 wt.% of a crystalline isotactic polypropylene homopolymer as a matrix (A), 10-30 wt.% a propylene copolymer (B), and optionally, a crystalline ethylene copolymer and an alpha-nucleating agent, wherein the polypropylene homopolymer matrix (reads on polypropylene (PP) homopolymer) has a melt flow rate of 0.5-50g/10 min at 230oC according to ISO 1133 [0013, 0021-0022, 0025] and melting temperature in the range of 161-170oC (reads on Tm) ([0028-0029], reference claims). The reference further teaches that the heterophasic polypropylene composition may be prepared by blending the matrix polypropylene homopolymer (A) and the propylene copolymer (B) after their preparation [0094]. 
Wang is silent with regard to a composition comprising (1) a mineral filler and (2) a polypropylene homopolymer prepared in the presence of a single site catalyst, as in the claimed invention (claim 1). 
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), the secondary reference to Lorgouilloux teaches a flame-retardant and a fire resistant polymer composition comprising a calcium compound, such as calcium hydroxide, or a combination of a calcium compound and a magnesium compound as a mineral filler in an amount of 1-80 wt.% by wt. to total composition, wherein the polymer may be a thermoplastic polymer such as a polypropylene or a copolymer of ethylene and propylene ((Ab., col. 5, line 46-col. 7, line 15, ref. claims, ref. claims).
With regard to (2), Wang teaches a process preferably comprising Ziegler Natta polymerization catalysts [0013-0127], as opposed to a single-site catalyst. However, Wang teaches a matrix polypropylene homopolymer (A) has a melting temperature in the range of 161-170oC, and a melt flow rate of 0.5-50g/10 min at 230oC according to ISO 1133. Moreover, claim 1 is drawn to a polypropylene composition, and the limitation “polypropylene (PP) homopolymer being polymerized in the presence of a single site catalyst” recited in the body of the claim in a process limitation by which polypropylene homopolymer component is produced.
Given the teaching in Wang on matrix polypropylene homopolymer (A) having melting point and melt flow rate as in the claimed invention, the teaching in Wang that heterophasic polypropylene composition may be prepared by blending the matrix polypropylene homopolymer (A) and the propylene copolymer (B) after their preparation, and given the teaching on advantages of Lorgouilloux’s mineral fillers in polymer compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising Wang’s matrix polypropylene homopolymer (A) and propylene copolymer (B), and to further include Lorgouilloux’s mineral filler in any amount within the disclosed range, including in amounts that fall within the claimed range. Additionally, a skilled artisan would reasonably expect Wang’s composition comprising a polypropylene homopolymer of overlapping scope, although not produced in the presence of a single site catalyst, as modified by Lorgouilloux’s mineral fillers, to provide for a composition as in the claimed invention, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Wang teaches a matrix polypropylene homopolymer (A) having a melting temperature in the range of 161-170oC, and a melt flow rate of 0.5-50g/10 min at 230oC according to ISO 1133 ([0013], reference claims 1, 3).
With regard to claim 4, Wang teaches a xylene soluble fraction of the matrix polypropylene homopolymer (A) in the range of 0.5 to 3.0 weight% [0027]. Additionally, given the teaching in Wang on overlapping range of melt flow rate of 0.5-50g/10 min for the matrix polypropylene homopolymer (A), a skilled artisan would reasonably expect the weight average molecular weight of matrix polypropylene homopolymer (A) to overlap with the claimed range because the melt flow rate depends on the molecular weight of the polymer.
With regard to claim 5, Wang teaches Ex. 7-1 and 7-2 (heterophasic polypropylene) having a flexural modulus (FM 178) of 1398 and 1457, respectively (Table 3). Given the teaching on compositions comprising a polypropyelene homopolymer having a melting point and melt flow rate (reflective of molecular weight) as in the claimed invention, a skilled artisan would reasonably expect the polypropyelene homopolymer to have claimed flexural modulus, absent evidence to the contrary. Alternatively, Wang teaches that a heterophasic polypropylene composition may be prepared by blending the matrix polypropylene homopolymer (A) and the propylene copolymer (B) after their preparation [0094], and a skilled artisan have found it obvious to prepare a heterophasic polypropylene having a flexural modulus of 1398 or 1457 MPa, by blending a matrix polypropylene homopolymer (A) and polypropylene copolymer (B), each having a flexural modulus of 1398 or 1457 MPa, with a reasonable expectation of success.
With regard to claim 7, Lorgouilloux teaches a mineral filler having a D90 particle size of less than or equal to 100 m, in particular less than 10 m, to provide for better dispersion in the polymer matrix (col. 6, lines 49-64). Additionally, disclosed D50 in Table 1 falls within the claimed range.
With regard to claims 8 and 9, Wang teaches a heterophasic polypropylene composition comprising 0 to 1.0 wt.% of an alpha-nucleating agent ([0013], reference claim 1).
With regard to claim 10, Wang teaches a polypropylene heterophasic polypropylene composition having a melt flow rate of 0.5 to 45g/10 min at 230oC C, and 2.16 kg according to ISO 1133 [0013].
With regard to claims 11 and 14, a skilled artisan would reasonably Wang’s compositions comprising polypropylene homopolymer having a melting point and melt flow rate as in the claimed invention, and Lorgouilloux’s mineral filler in amounts that fall within the scope of claimed invention to satisfy the claimed ratio of Tm/HDT of <2.0, absent evidence to the contrary.
With regard to claims 12 and 13, Wang teaches molded articles of the heterophasic polypropylene composition, such as components for car interiors [0001].

Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3015503 A1), in view of Chen et al. (WO2014/082188 A1, ‘188).
The discussion with regard to Wang from paragraph 8 above is incorporated herein by reference.
Wang is silent with regard to a composition comprising (1) a mineral filler and (2) a polypropylene homopolymer prepared in the presence of a single site catalyst, as in the claimed invention (claim 1). 
As stated in paragraph 10 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to (1), the secondary reference to Chen teaches a molded article comprising a polypropylene composition (Ab.). Chen further teaches that an inorganic filler, such as talc, mica, wollastonite etc. (reads on mineral filler) may be added to the polypropylene composition to increase the stiffness of polypropylene composition (page 20, lines 14-25). 
With regard to (2), the discussion with regard to Wang from paragraph 12 above is incorporated herein by reference.
Given the teaching in Wang on polypropylene homopolymers having melting point and melt flow rate as in the claimed invention, the teaching in Wang that heterophasic polypropylene composition may be prepared by blending the matrix polypropylene homopolymer (A) and the propylene copolymer (B) after their preparation, and given the teaching in Chen on advantages of inorganic fillers in polypropylene compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising Wang’s matrix polypropylene homopolymer (A), a propylene copolymer (B), and to further include Chen’s inorganic filler so as to improve the stiffness. Additionally, a skilled artisan would reasonably expect Wang’s composition comprising a polypropylene homopolymer of overlapping scope, although not produced in the presence of a single site catalyst, and Chen’s inorganic filler to provide for a composition as in the claimed invention, absent evidence to the contrary. As stated in paragraph 13 above, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claims 3-5, 8-10, 12, 13, the discussion from paragraphs 14-16, 18, 19 and 21 above are incorporated herein by reference.
With regard to claims 6 and 7, Chen teaches a small genus of inorganic fillers including talc, wollastonite and mica, which fall within the scope of anisotropic fillers disclosed in the instant specification (page 36, lines 5-20), having a D50 particle size of of from 0.65 to 20 mm (Chen, page 20, lines 14-28). 
With regard to claims 11 and 14, , a skilled artisan would reasonably Wang’s compositions comprising polypropylene homopolymer having a melting point and melt flow rate as in the claimed invention, and Chen’s inorganic filler in amounts that fall within the scope of claimed invention to satisfy the claimed ratio of Tm/HDT of <2.0, absent evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Wang et al. (EP 3015503 A1), in view of Lorgouilloux (US 9,738,772 B2) and WO 2013/010877 (‘877, machine translation), or (2) Wang et al. (EP 3015503 A1), in view of Chen (WO2014/082188 A1, ‘188) and WO 2013/010877 (‘877, machine translation).
The discussions with regard to Wang-Lorgouilloux and Wang-Chen combinations from preceding paragraphs are incorporated herein by reference. Wang additionally teaches that the propylene homopolymer matrix may be unimodal or multimodal, like bimodal [0031].
Although Wang-Lorgouilloux and Wang-Chen combinations are silent with regard to the molecular weight distribution of the propylene homopolymer matrix, WIPO ‘877 teaches a polyolefin composition comprising a heterophasic propylene copolymer comprising a polypropylene (PP) and an elastomeric propylene copolymer (Abstract, ref. claim 1). The reference further teaches that a broad molecular weight distribution (i.e. Mw/Mn), such as between 2.8 to 10, improves the processability of the polypropylene PP (page 4, lines 3-7). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising Wang’s heterophasic polypropylene composition, by blending a polypropylene homopolymer matrix (A) having a molecular weight distribution in the range of 2.8 to 10 and a propylene copolymer (B), and further including a mineral/inorganic filler to improve flame resistance and fire retardance/stiffness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (EP 2947118 A1) teaches polypropylene composition for automotive interior applications, comprising a heterophasic polypropylene and a mineral filler (Ab., [0087]).
Potter et al. (EP 2731989 B1) teaches a polyolefin composition comprising a heterophasic propylene copolymer comprising (a1) a polypropylene (PP) matrix and (a) an elastomeric propylene copolymer, an alpha-nucleating agent, and 0 to 30 wt.% of an inorganic filler, such as such as talc, mica, wollastonite etc. [0008,0058].

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762